DETAILED ACTION
Status of the Application
Claims 1-41 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 08/30/2021.
Claims 1-41 remain pending in this application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-11, 14, 15, 21, 25, 26, 28, 34, 36-39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 20160042321, Held.
Referring to Claim 1, Held teaches an information technology system, comprising:
a cloud-based management platform with a micro-services architecture (
Held: Sec. 0034, cloud based service for logistics business management), 
the platform having a set of interfaces that are configured to access and configure features of the platform (
Held: Sec. 0034-0035, multiple member devices (14) are connected through a cloud based service, and may interact with the delivery data and further communicate with the service)
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (
Held: Sec. 0044, different facilities may communicate over the cloud based service, including shopping, destination, and member feedback), 
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (
Held: Sec. 0047, a predictive analysis model uses information from members and delivery data)
a set of data storage facilities that are configured to store data collected and handled by the platform (Held: Sec. 0103-0105, all of the information and instructions are stored on a storage medium)
and a set of monitoring facilities that are configured to monitor the value chain network entities (
Held: Sec. 0059, agent-manager may monitor the functionality of agents; Sec. 0076 sensors monitor the environment of the facilities; Sec. 0079 monitors through the travel process) 
wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities (
Held: Sec. 0089, Fig. 13, further indicates that all aspects of are sent and controlled over the cloud based service; Fig. 6 further shows additional information sent through the cloud based service); 

a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use (
Held: Sec. 0079, Fig. 10, the entire process may monitor the cargo from point of origin to the store location);
a set of microservices layers including an application layer supporting at least one supply chain application and at least one demand management application, wherein the microservices layers include a data collection layer that collects information from a set of Internet of Things resources that collect information with respect to supply chain entities and demand management entities related to the value chain network entities of the platform (Held: Sec. 0030, members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Sec. 0074, the system may also include a way to predict product demand, and communicate back to the supply chain).

Referring to Claim 7, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes at least one of a set of environmental sensor systems or a set of environmental control systems (
Held: Sec. 0066, a sensor (sensor 50 shown in FIG. 9) configured to be coupled at least to a container (e.g., shipping container, freight container, etc.) and wirelessly transmit environmental data associated with the container and/or the cargo).

Referring to Claim 9, Held teaches the system of claim 	Referring to Claim 1, Held teaches wherein the set of Internet of Things resources includes a set of sensor-enabled network switching and routing systems (
Held: Sec. 0032, Resources such as a network that consist of switches and routers which is supported by sensors at Sec. 0038, 0039, and 0066.).

Referring to Claim 10, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes a set of RF sensing systems (
Held: Sec. 0085, Resources such as a wirelessly transmitted data that consist of radio-frequency which is supported by sensors at Sec. 0038, 0039, and 0066.).

Referring to Claim 11, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes a set of magnetic sensing systems (
Held: Sec. 0086, teaches the managing of IoT things resources in a system that includes electromagnetism and 0105 magneto-optical disks and magnetic card  which is supported by sensors at Sec. 0038, 0039, and 0066. , which is similar to the Applicant’s specification at 1132, 1625 for disclosing what consist of a magnetic sensing system.).

Referring to Claim 14, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes a set of temperature monitoring systems (
Held: Sec. 0076, 0078, teaches the managing of IoT things resources in a system that includes capturing, monitoring, and controlling temperature  which is supported by sensors at Sec. 0038, 0039, and 0066.).

Referring to Claim 15, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes a set of heat flow monitoring systems (
Held: Sec. 0092, teaches the managing of IoT things resources in a system that includes capturing, monitoring, and controlling heat  which is supported by sensors at Sec. 0038, 0039, and 0066).

Referring to Claim 21, Held teaches the system of claim 1, wherein the set of Internet of Things resources includes a set of access control systems (
Held: Sec. 0007, 0030, teaches the managing of IoT things resources by allowing access and service capabilities for users.).
Referring to Claim 25, Held teaches the system of claim 1, wherein the set of interfaces includes at least one of a demand management interface or a supply chain management interface (
Held: Sec. 0048, 0072, 0097 teaches the managing of IoT things resources in a system that includes supply chain management interface.).

Referring to Claim 26, Held teaches the system of claim 1, wherein the set of applications is at least one of demand management applications, supply chain applications, intelligent product applications, and enterprise resource management applications that include at least one of supply chain, asset management, risk management, inventory management, demand management, demand prediction, demand aggregation, pricing, positioning, placement, promotion, blockchain, smart contract, infrastructure management, facility management, analytics, finance, trading, tax, regulatory, identity management, commerce, ecommerce, payments, security, safety, vendor management, process management, compatibility testing, compatibility management, infrastructure testing, incident management, predictive maintenance, logistics, monitoring, remote control, automation, self-configuration, self-healing, self- organization, logistics, reverse logistics, waste reduction, augmented reality, virtual reality, mixed reality, demand customer profiling, entity profiling, enterprise profiling, worker profiling, workforce profiling, component supply policy management, product design, product configuration, product updating, product maintenance, product support, product testing, warehousing, distribution, fulfillment, kit configuration, kit deployment, kit support, kit updating, kit maintenance, kit modification, kit management, shipping fleet management, vehicle fleet management, workforce management, maritime fleet management, navigation, routing, shipping management, opportunity matching, search, advertisement, entity discovery, entity search, distribution, delivery, or enterprise resource planning applications (
Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand, and agents throughout the system connect).

Referring to Claim 28, Held teaches the system of claim 1, wherein the set of network connectivity facilities includes an Internet of Things system deployed in a supply chain infrastructure facility operated by the enterprise (
Held: Sec. 0034, 0042, 0067 teaches the managing of IoT things resources in a system that includes members of the supply chain infrastructure which includes enterprise management).

Referring to Claim 34, Held teaches the system of claim 1, wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities (
Held: Sec. 0061, teaches a brain for automatically managing data and values within a supply chain system).
Referring to Claim 36, Held teaches the system of claim 1, wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of value chain network entities (
Held: Sec. 0054 the algorithm may be displayed graphical, and the improved path is displayed).

Referring to Claim 37, Held teaches the system of claim 1, wherein the set of monitoring includes at least one of an Internet of Things monitoring system or a sensor system deployed in an infrastructure facility operated by an enterprise (
Held: Sec. 0031-0032 the network, 16, is connected to the internet, and all interfaces connect through the network; Fig. 1 which teaches an Internet of Things monitoring system.
Held: Sec. 0059 the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system which teaches a sensor system).

Referring to Claim 38, Held teaches the system of claim 1, wherein the set of applications includes a set of applications of at least two types from among a set of supply chain management applications, demand management applications, intelligent product applications and enterprise resource management applications (
Held: Sec. 0047 the predictive analysis module may include custom statistical analysis based on delivery, and suggests a course of action, and increases the on-time delivery, Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand).

Referring to Claim 39, Held teaches the system of claim 1, wherein the set of Internet of Things resources that collect information with respect to supply chain entities and demand management entities collects information from entities that include at least one of products, suppliers, producers, manufacturers, retailers, businesses, owners, operators, operating facilities, customers, consumers, workers, mobile devices, wearable devices, distributors, resellers, supply chain infrastructure facilities, supply chain processes, logistics processes, reverse logistics processes, demand prediction processes, demand management processes, demand aggregation processes, machines, ships, barges, warehouses, maritime ports, airports, airways, waterways, roadways, railways, bridges, tunnels, online retailers, ecommerce sites, demand factors, supply factors, delivery systems, floating assets, points of origin, points of destination, points of storage, points of use, networks, information technology systems, software platforms, distribution centers, fulfillment centers, containers, container handling facilities, customs, export control, border control, drones, robots, autonomous vehicles, hauling facilities, drones/robots/AVs, waterways, or port infrastructure facilities (
Held: Sec. 0031-0032 the network, 16, is connected to the internet, and all interfaces connect through the network; Fig. 1
Held: Sec. 0066, 0079 the supply chain process monitors the cargo container from point of origin to the store location).

Referring to Claim 41, Held teaches the system of claim 1, wherein the value chain network entities are include at least one of products, suppliers, producers, manufacturers, retailers, businesses, owners, operators, operating facilities, customers, consumers, workers, mobile devices, wearable devices, distributors, resellers, supply chain infrastructure facilities, supply chain processes, logistics processes, reverse logistics processes, demand prediction processes, demand management processes, demand aggregation processes, machines, ships, barges, warehouses, maritime ports, airports, airways, waterways, roadways, railways, bridges, tunnels, online retailers, ecommerce sites, demand factors, supply factors, delivery systems, floating assets, points of origin, points of destination, points of storage, points of use, networks, information technology systems, software platforms, distribution centers, fulfillment centers, containers, container handling facilities, customs, export control, border control, drones, robots, autonomous vehicles, hauling facilities, drones/robots/AVs, waterways, or port infrastructure facilities (
Held: Sec. 0047 the predictive analysis module may include custom statistical analysis based on delivery, and suggests a course of action, and increases the on-time delivery, Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand
Held: Sec. 0079 Fig. 10, the entire process may monitor the cargo from point of origin to the store location).


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 12, 24, 27, 29-32, 35, and 40 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20200050494, Bartfai-Walcott, et al.

Referring to Claim 2, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes at least one of a set of camera systems or a set of lighting systems. 
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes at least one of a set of camera systems or a set of lighting systems (
Bartfai-Walcott: Sec. 0055, 0083, 0095-0101, IoT resources includes cameras. Bartfai-Walcott: Sec. 0140,  IoT resources includes lighting. the logical data model).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 3, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of machine vision systems.
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes a set of machine vision systems (
Bartfai-Walcott: Sec. 0097, IoT resources includes a computer vision system in which the Examiner is interpreting as machine vision systems.).
	
Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).



Referring to Claim 4, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of motion sensing systems. (
Held does not explicitly teach wherein the set of Internet of Things resources includes a set of motion sensing systems. (Bartfai-Walcott: Sec. 0097-0099, 0101, IoT resources includes a the detecting and relaying of motion information that are taking from sensors at 0118).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).
	
Referring to Claim 5, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of weighing systems (
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes a set of weighing systems (Bartfai-Walcott: Sec. 0250 teach metrics for assigning and allocating of values, which is similar to the Applicant’s specification at 0577 for disclosing what consist of a weighing system.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 6, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of inspection systems (
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes a set of inspection systems (Bartfai-Walcott: Sec. 0218, 0224, teaches the inspecting as a resource for IoT, wherein the inspecting is part of a system).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 8, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes at least one of a set of onboard sensor systems or a set of onboard diagnostic systems (
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes at least one of a set of onboard sensor systems or a set of onboard diagnostic systems (Bartfai-Walcott: Sec. 0162, 0165, 0187 teaches the managing of IoT things resources includes functions of diagnostics for detecting and determining failures, as well as providing services. ).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 12, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of pressure monitoring systems (
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes a set of pressure monitoring systems (Bartfai-Walcott: Sec. 0265 a pressure monitoring systems that include several types of pressure sensors).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 24, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of network monitoring systems (
However, Bartfai-Walcott teaches wherein the set of Internet of Things resources includes a set of network monitoring systems (Bartfai-Walcott: Sec. 0003, 0004, 0055, 0066 teaches the managing of IoT things resources and the network monitoring system in a set).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 27, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of network connectivity facilities includes a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise (
However, Bartfai-Walcott teaches wherein the set of network connectivity facilities includes a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise (Bartfai-Walcott: Sec. 0015, 0108, 0134, 0235 teaches a supply chain management infrastructure. Sec. 0262 teaches 5th Generation (5G) communication systems).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 29, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of network connectivity facilities includes a cognitive networking system deployed in a supply chain infrastructure facility operated by the enterprise (
However, Bartfai-Walcott teaches wherein the set of network connectivity facilities includes a cognitive networking system deployed in a supply chain infrastructure facility operated by the enterprise (Bartfai-Walcott: Sec. 0015, 0108, 0134, 0235 teaches a supply chain management infrastructure. Sec. 0142, 0177 teaches OSI which is what a Cognitive network works with).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 30, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of network connectivity facilities includes a peer- to-peer network system deployed in a supply chain infrastructure facility operated by the enterprise (
However, Bartfai-Walcott teaches wherein the set of network connectivity facilities includes a peer- to-peer network system deployed in a supply chain infrastructure facility operated by the enterprise (Bartfai-Walcott: Sec. 0015, 0108, 0134, 0235 teaches a supply chain management infrastructure. Sec. 0003, 0053, 0204 teaches peer-to-peer).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).
	
Referring to Claim 31, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise (
However, Bartfai-Walcott teaches wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise (Bartfai-Walcott: Sec. 0015, 0108, 0134, 0235 teaches a supply chain management infrastructure. Sec. 0046, 0050, 0054, 0056, 0145 teaches edge technology).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 32, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of adaptive intelligence includes a self-configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (
However, Bartfai-Walcott teaches wherein the set of adaptive intelligence includes a self-configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (Bartfai-Walcott: Sec. 0015, 0108, 0134, 0235 teaches a supply chain management infrastructure. Sec. 0052-0054, 0275, 0303 teaches self-management for managing data.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 35, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of data storage facilities uses at least one of a distributed data architecture, a blockchain, or a distributed ledger.
However, Bartfai-Walcott teaches wherein the set of data storage facilities uses a distributed data architecture (
Bartfai-Walcott: Sec. 0102, 0089 data centers are data storage facilities. Bartfai-Walcott: Sec. 0110, 0124 the logical data model, and is also part of the logical infrastructure architecture for distributing data.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

	
Referring to Claim 40, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources is includes at least one of camera systems, lighting systems, motion sensing systems, weighing systems, inspection systems, machine vision systems, environmental sensor systems, onboard sensor systems, onboard diagnostic systems, environmental control systems, sensor-enabled network switching and routing systems, RF sensing systems, magnetic sensing systems, pressure monitoring systems, vibration monitoring systems, temperature monitoring systems, heat flow monitoring systems, biological measurement systems, chemical measurement systems, ultrasonic monitoring systems, radiography systems, LIDAR-based monitoring systems, access control systems, penetrating wave sensing systems, SONAR- based monitoring systems, radar-based monitoring systems, computed tomography systems, magnetic resonance imaging systems, or network monitoring systems (
However, Bartfai-Walcott teaches the above limitation (Bartfai-Walcott: Sec. 0055, 0083, 0095-0101, IoT resources includes cameras. Bartfai-Walcott: Sec. 0140,  IoT resources includes lighting. the logical data model).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).


Claims 13, 18, 22 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20180210427, Cella, et al.

Referring to Claim 13, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of vibration monitoring systems (
However, Cella teaches wherein the set of Internet of Things resources includes a set of vibration monitoring systems Cella: Sec. 0097, 0104, teaches the managing of IoT things resources which in vibration monitoring systems.).

Held and Cella are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella at 0172). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella at 0057-0061).

Referring to Claim 18, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of ultrasonic monitoring systems (
However, Cella teaches wherein the set of Internet of Things resources includes a set of ultrasonic monitoring systems Cella: Sec. 0006, 0209, 0233, 0269, teaches the managing of IoT things resources which includes ultrasonic monitoring systems.).

Held and Cella are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella at 0172). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella at 0057-0061).

Referring to Claim 22, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes at least one of a set of penetrating wave sensing systems, SONAR-based monitoring systems or radar- based monitoring systems (
However, Cella teaches wherein the set of Internet of Things resources includes at least one of a set of penetrating wave sensing systems, SONAR-based monitoring systems or radar- based monitoring systems (Cella: Sec. 0171, teaches radar monitoring and 0110-0112 teaches wave sensing.).

Held and Cella are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella at 0172). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella at 0057-0061).


Claims 16 and 17 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20190156166, Karthikeyan, et al.

Referring to Claim 16, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of biological measurement systems (
However, Karthikeyan teaches wherein the set of Internet of Things resources includes a set of biological measurement systems (Karthikeyan: Sec. 0002, taking proper measures becomes a necessary condition while transporting chemical or biological materials.
Karthikeyan: Sec. 0059, plurality of sensors are attached to said container to measure various physical parameters related to said material and said container.
Karthikeyan: Sec. 0109, constantly monitoring environmental parameters related to the chemical or biological material under transportation.).
Karthikeyan teaches measuring biological measurement.

Held and Karthikeyan are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Karthikeyan at 0003, 0018, 0059). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Karthikeyan, to efficiently apply the analysis of supply chain to improving the transporting of sensitive materials. (See Karthikeyan at 0009, 0092).


Referring to Claim 17, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of chemical measurement systems (
However, Karthikeyan teaches wherein the set of Internet of Things resources includes a set of chemical measurement systems (Karthikeyan: Sec. 0002, taking proper measures becomes a necessary condition while transporting chemical or biological materials.
Karthikeyan: Sec. 0059, plurality of sensors are attached to said container to measure various physical parameters related to said material and said container.
Karthikeyan: Sec. 0109, constantly monitoring environmental parameters related to the chemical or biological material under transportation.).
Karthikeyan teaches measuring biological measurement.

Held and Karthikeyan are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Karthikeyan at 0003, 0018, 0059). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Karthikeyan, to efficiently apply the analysis of supply chain to improving the transporting of sensitive materials. (See Karthikeyan at 0009, 0092).

Claims 19, 20, 23 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20180284737, Cella, et al. to hereinafter Cella2.

Referring to Claim 19, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of radiography systems (
However, Cella2 teaches wherein the set of Internet of Things resources includes a set of radiography systems (Cella2: Sec. 1282, 1291, 1299, 1328 teaches the managing of IoT things resources which includes radiography systems.).

Held and Cella2 are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella2 at 0335). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella2, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella2 at 0341-0343).

Referring to Claim 20, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes a set of LIDAR-based monitoring systems (
However, Cella2 teaches wherein the set of Internet of Things resources includes a set of LIDAR-based monitoring systems (Cella2: Sec. 1277, 1279, 1291 teaches the managing of IoT things resources which includes LIDAR systems.).

Held and Cella2 are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella2 at 0335). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella2, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella2 at 0341-0343).


Referring to Claim 23, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of Internet of Things resources includes at least one of a set of computed tomography systems or a set of magnetic resonance imaging systems (
However, Cella2 teaches wherein the set of Internet of Things resources includes at least one of a set of computed tomography systems or a set of magnetic resonance imaging systems (Cella2: Sec. 1282, 1291, 1299, 1328 teaches the managing of IoT things resources which includes x-ray system which is what a tomography is.).

Held and Cella2 are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella2 at 0335). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella2, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella2 at 0341-0343).


Claim 33 is rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20190354374, Cella, et al. to hereinafter Cella3.

Referring to Claim 33, Held teaches the system of claim 1, Held does not explicitly teach wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise (
However, Cella3 teaches wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise (Cella3 : Sec. 0335 teaches an adaptive learning system. Sec. 1045-1059, teaches a digital twin system).

Held and Cella3 are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Cella3 at 0335). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Cella3, to efficiently apply the analysis of supply chain to enhancing the use of the Internet of things. (See Cella3 at 0341-0343).


	

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grichnik et al., U.S. Pub. 20170344933 , (discussing the managing of a supply chain system by test variables and different models).
Klitenik et al., W.O. Pub. 2020110036, (discussing the optimizing of a supply chain system with in a network system).
Bhattacharya et al., An Intermodal Freight Transport System For Optimal Supply Chain Logistics, 	https://www.sciencedirect.com/science/article/pii/S0968090X13002271, Transportation Research Part C: Emerging Technologies, Volume 38, January 2014, Pages 73-84, 2014 (discussing the optimizing of a supply chain system).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624